FOURTH AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT

This Fourth Amendment to Note and Warrant Purchase Agreement (this "Fourth
Amendment") is made as of March 30, 2012, and amends that certain Note And
Warrant Purchase Agreement dated February 21, 2008, as amended by that certain
First Amendment to Note and Warrant Purchase Agreement, made effective as of
December 29, 2008, and that certain Second Amendment to Note and Warrant
Purchase Agreement, dated as of October 9, 2009, and that certain Third
Amendment to Note and Warrant Purchase Agreement, dated as of November 10, 2010
(as so amended, the "Existing Agreement") by and among Stereotaxis, Inc., a
Delaware corporation (the "Company"), Sanderling Venture Partners VI
Co-Investment Fund, L.P., Sanderling VI Beteiligungs GmbH & Co KG, Sanderling VI
Limited Partnership and Alafi Capital Company LLC (each, a "Lender" and
together, the "Lenders").

RECITALS

WHEREAS

, the Lenders and the Company are parties to the Existing Agreement, pursuant to
which the Lenders have extended a $10 million borrowing facility to the Company,
$5 million from each Lender on a several (but not joint and several) basis;



WHEREAS

, the Company and the Lenders desire to further amend the Existing Agreement, as
set forth more specifically in this Fourth Amendment.



NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1 Defined Terms. As used in this Fourth Amendment, the following terms shall
have the meanings set forth below:

"April 2012 Extension Exercise Price" means the Closing Bid Price on the Trading
Day immediately prior to the date of this Fourth Amendment (or on the date of
this Fourth Amendment if executed and delivered after 4:00 p.m. Eastern Time on
the date hereof).

"Qualified Financing" (in lieu of and replacing the definition previously set
forth in the Existing Agreement) shall mean additional financing from any third
party (other than indebtedness of the Company to banks, commercial finance
lenders and similar financial institutions) received by the Company after the
date of this Fourth Amendment in the aggregate amount of not less than Thirty
Million Dollars ($30,000,000).

1.2 Undefined Terms. Terms and definitions used in this Fourth Amendment but not
defined in this Section 1 shall have the same meanings given to such terms in
the Existing Agreement.

ARTICLE 2
CERTAIN AMENDMENTS

2.1 Extension to April 30, 2012. Notwithstanding anything to the contrary in the
Existing Agreement, the Commitment Period under Section 1.2 and the Maturity
Date under Section 1.4 is hereby extended to the earlier of (i) April 30, 2012,
and (ii) the date on which the Company consummates a Qualified Financing. Each
reference to "March 31, 2012" set forth in Sections 1.2 and 1.4 of the Existing
Agreement (as amended by the First, Second, and Third Amendment thereto) and in
the Form of Note attached as Exhibit A thereto is hereby replaced with "April
30, 2012."

2.2 Warrant Coverage. In consideration of the extension of the Commitment Period
under Section 1.2 and the Maturity Date under Section 1.4 pursuant to Section
2.1 above, additional Warrants (together, the "April 2012 Extension Warrants")
to purchase an aggregate of 757,346 shares of Common Stock shall be issued to
the Lenders, with each Lender entitled to receive a pro rata number of such
April 2012 Extension Warrants based on the portion of the Committed Funds to be
loaned by each such Lender. Such April 2012 Extension Warrants shall be in the
form attached as Exhibit A hereto and shall have an Exercise Price equal to the
Extension Exercise Price.

2.3 Payment to Company for April 2012 Extension Warrants. The Lenders shall make
any required payment for the April 2012 Extension Warrants under the applicable
rules of The NASDAQ Global Market at the time such April 2012 Extension Warrants
are to be issued. If any such payment is required, each Lender may cause a fewer
number of April 2012 Extension Warrants to be issued to it in lieu of making
such payment upon receipt of such April 2012 Extension Warrants.

2.4 Guaranty; Reduction of Guaranty and Committed Funds. (a) The parties
acknowledge that Sanderling Venture Partners VI Co-Investment Fund, L.P. and
Alafi Capital Company LLC have each entered into a Second Amended and Restated
Unconditional Limited Guaranty, dated as of November 30, 2011, and in each case,
as affirmed by the respective guarantor on the date thereof, in favor of Silicon
Valley Bank, guarantying repayment of amounts set forth therein, but each having
a maximum liability of $5,000,000 of principal amount under the Amended
Revolver. The parties agree that the Company may agree to extend the maturity
date of the Amended Revolver to a date no later than April 30, 2012, and that in
such event, the Lenders shall each cause their respective Second Amended and
Restated Unconditional Limited Guaranty agreements to be extended to such April
30, 2012 maturity date, in such form, and together with such other documents or
arrangements supporting, securing or collateralizing such guaranty obligation
(including, without limitation, a letter of credit and covenants with respect to
providing certain limited financial information), all as may be requested by
Silicon Valley Bank in its commercially reasonable discretion; all fees payable
to Silicon Valley Bank in connection with such arrangements will be paid by the
Company.

(b) Section 2.4(b) of the Third Amendment is hereby deleted in its entirety.

2.5 Registration Rights. The Company agrees to file with the SEC a registration
statement (or amend a current registration statement) with respect to the
maximum number of Warrant Shares issuable upon exercise of the April 2012
Extension Warrants (and any other previously unregistered Warrants) on or prior
to September 30, 2012, unless the Lenders agree to delay such registration
statement.

ARTICLE 3
MISCELLANEOUS

3.1 Agreement Conditions. This Fourth Amendment is expressly conditioned on the
further extension of the maturity date of the Amended Revolver to a date no
later than April 30, 2012, and the absence of material amendment to the other
terms of such Amended Revolver without the written consent of the Lenders.

3.2 Original Agreements in Full Force and Effect. Except as expressly modified
by this Fourth Amendment, the terms of the Existing Agreement (including without
limitation the First Amendment, Second Amendment, and Third Amendment thereto)
shall continue in full force and effect without modification.

3.3 Titles and Subtitles; Construction. The titles of the Sections and
Subsections of this Fourth Amendment are for convenience of reference only and
are not to be considered in construing this Fourth Amendment. All words used in
this Fourth Amendment will be construed to be of such gender or number as the
circumstances require.

3.4 Counterparts. This Fourth Amendment may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.

3.5 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

3.6 Amendment and Waiver. The terms of this Fourth Amendment may be amended only
through a written agreement signed by the Lenders and by the Company. Any term,
representation, warranty or covenant hereof may be waived by the party that is
entitled to the benefit thereof, but no such waiver in any one or more instances
shall be deemed or construed as a waiver of the same or any other term of this
Fourth Amendment on any future occasion.

3.7 Conflict. The Parties acknowledge that the terms of this Fourth Amendment
are intended to amend the terms of the Existing Agreement. Accordingly, in the
event of a conflict between the terms of this Fourth Amendment and the Existing
Agreement, the terms contained in this Fourth Amendment shall control for all
purposes.

3.9 Severability. In case any provision of this Fourth Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

3.10 Governing Law. This Fourth Amendment shall be governed in all respects by
the internal laws of the State of Delaware, without giving effect to principles
of conflicts of law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amendment to be
signed by duly authorized officers or representatives, effective as of the date
first written above.

STEREOTAXIS, INC.

By: /s/ Michael P. Kaminski

Name: Michael P. Kaminski

Title: President and Chief Executive Officer

Sanderling Venture Partners VI Co-Investment Fund, L.P.

By: Middleton, McNeil, Mills & Associates VI, LLC

By: __/s/ Fred A. Middleton________

Fred A. Middleton, Managing Director

Sanderling VI Limited Partnership

By: Middleton, McNeil, Mills & Associates VI, LLC

By: __/s/ Fred A. Middleton_________

Fred A. Middleton, Managing Director

Sanderling VI Beteiligungs GmbH & Co. KG

By: Middleton, McNeil, Mills & Associates VI, LLC

By: __/s/ Fred A. Middleton_________

Fred A. Middleton, Managing Director



Alafi Capital Company LLC



By: /s/ Christopher Alafi____________

Christopher Alafi, Manager

 

Exhibit A

Form of April 2012 Extension Warrant

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT (AS DEFINED
HEREIN), OR UNDER ANY STATE SECURITIES LAWS, IN RELIANCE UPON EXEMPTIONS FROM
REGISTRATION FOR NON-PUBLIC OFFERINGS. THIS SECURITY MAY ONLY BE SOLD OR
OTHERWISE TRANSFERRED TO A "PERMITTED TRANSFEREE" (AS DEFINED HEREIN) OR
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION EXEMPT FROM THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

Issue Date: March 30, 2012 Warrant No.: _________

STEREOTAXIS, INC.

COMMON STOCK PURCHASE WARRANT

TO PURCHASE SHARES OF
COMMON STOCK, $0.001 PAR VALUE PER SHARE

This is to certify that, for VALUE RECEIVED, __________________________
("Warrantholder"), is entitled to purchase, subject to the provisions of this
Common Stock Purchase Warrant ("Warrant"), from Stereotaxis, Inc., a corporation
organized under the laws of Delaware ("Company"), at any time and from time to
time on or after the Issue Date above, but not later than 5:00 P.M., St. Louis,
Missouri time, on March 30, 2017 (the "Expiration Date"), [ ] shares ("Warrant
Shares") of Common Stock, $0.001 par value ("Common Stock"), of the Company, at
an exercise price per share equal to $0.6602 (the exercise price in effect from
time to time hereafter being herein called the "Warrant Price"). The number of
Warrant Shares purchasable upon exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time as described herein.

This Warrant has been issued pursuant to the terms of the Note and Warrant
Purchase Agreement, dated February 21, 2008, amended by the First Amendment to
Note and Warrant Purchase Agreement, made effective as of December 29, 2008, the
Second Amendment to Note and Warrant Purchase Agreement, dated as of October 9,
2009, the Third Amendment to Note and Warrant Purchase Agreement, dated as of
November 10, 2010, and by the Fourth Amendment to Note and Warrant Purchase
Agreement, dated as of March 30, 2012 (as amended, the "Purchase Agreement") by
and among the Company, the Warrantholder and the other lenders set forth
therein. Capitalized terms used herein and not defined shall have the meaning
specified in the Purchase Agreement.

Registration

. The Company shall maintain books for the transfer and registration of the
Warrant. Upon the initial issuance of the Warrant, the Company shall issue and
register the Warrant in the name of the Warrantholder.



Transfers

. As provided herein, this Warrant may be transferred only pursuant to a
registration statement filed under the Securities Act of 1933, as amended (the "
Securities Act
"), or an exemption from registration thereunder. Subject to such restrictions,
the Company shall transfer this Warrant from time to time, upon the books to be
maintained by the Company for that purpose, upon surrender hereof for transfer
properly endorsed or accompanied by appropriate instructions for transfer upon
any such transfer, and a new Warrant shall be issued to the transferee and the
surrendered Warrant shall be canceled by the Company. References to
Warrantholder or holder shall include any such transferee.



Exercise of Warrant

. The Warrantholder may exercise this Warrant to purchase the Warrant Shares, in
whole or in part, at any time and from time to time on and after the Issue Date
and before the Expiration Date upon surrender of the Warrant, together with
delivery of the duly executed Warrant exercise form attached hereto (the "
Exercise Agreement
") (which may be by fax or portable document format (pdf) delivered by email),
to the Company during normal business hours on any business day at the Company's
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the holder hereof), and upon payment to the Company
in cash, by certified or official bank check or by wire transfer for the account
of the Company of the Warrant Price for the Warrant Shares specified in the
Exercise Agreement. The Warrant Shares so purchased shall be deemed to be issued
to the holder hereof or such holder's designee, as the record owner of such
shares, as of the close of business on the date on which the completed Exercise
Agreement shall have been delivered to the Company (or such later date as may be
specified in the Exercise Agreement). Certificates for the Warrant Shares so
purchased, representing the aggregate number of shares specified in the Exercise
Agreement, shall be delivered to the holder hereof within a reasonable time, not
exceeding five (5) business days, after this Warrant shall have been so
exercised. The certificates so delivered shall be in such denominations as may
be requested by the holder hereof and shall be registered in the name of such
holder or such other name as shall be designated by such holder. If this Warrant
shall have been exercised only in part, then, unless this Warrant has expired,
the Company shall, at its expense, at the time of delivery of such certificates,
deliver to the holder a new Warrant representing the number of shares with
respect to which this Warrant shall not then have been exercised.



Cashless Exercise

. (a) The Warrantholder may, at its election exercised in its sole discretion,
exercise this Warrant and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Warrant Price for the Warrant Shares specified in the Exercise Agreement, elect
instead to receive upon such exercise the "
Net Number
" of shares of Common Stock determined according to the following formula (a "
Cashless Exercise
"):



Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

A = the total number of shares with respect to which this Warrant is then being
exercised.

B = the Closing Price of the Common Stock on NASDAQ on the Trading Day
immediately preceding the date of the Exercise Notice.

C = the Warrant Price then in effect for the applicable Warrant Shares at the
time of such exercise.

(b) Certain Definitions.

"Trading Day" shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
business.

"Closing Price" with respect to Common Stock on any day means the reported last
sales price regular way on The NASDAQ Global Select Market ("NASDAQ"), or, if no
such reported sale occurs on such day, the average of the closing bid and asked
prices regular way on such day, in each case as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such class of security is
listed or admitted to trading as reported by NASDAQ or any comparable system
then in use or, if not so reported, as reported by any New York Stock Exchange
member firm reasonably selected by the Company for such purpose.

Compliance with the Securities Act

. Neither this Warrant nor the Common Stock issued upon exercise hereof nor any
other security issued or issuable upon exercise of this Warrant may be offered
or sold except as provided in this Warrant and in conformity with the Securities
Act, and then only against receipt of an agreement of such person to whom such
offer of sale is made to comply with the provisions of this Section 5 with
respect to any resale or other disposition of such security. The Company may
cause the legend set forth on the first page of this Warrant to be set forth on
each Warrant or similar legend on the Warrant Shares or any other security
issued or issuable upon exercise of this Warrant until the Warrant Shares have
been registered for resale, unless counsel for the Company is of the opinion as
to any such security that such legend is unnecessary.



Payment of Taxes

. The Company will pay any documentary stamp taxes attributable to the initial
issuance of Warrant Shares issuable upon the exercise of the Warrant; provided,
however, that the Company shall not be required to pay any tax or taxes which
may be payable in respect of any transfer involved in the issuance or delivery
of any certificates for Warrant Shares in a name other than that of the
registered holder of this Warrant in respect of which such shares are issued.
The holder shall be responsible for income taxes due under federal or state law,
if any such tax is due.



Mutilated or Missing Warrants

. In case this Warrant shall be mutilated, lost, stolen, or destroyed, the
Company shall issue in exchange and substitution of and upon cancellation of the
mutilated Warrant, or in lieu of and substitution for the Warrant lost, stolen
or destroyed, a new Warrant of like tenor and for the purchase of a like number
of Warrant Shares, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of the Warrant, and with respect
to a lost, stolen or destroyed Warrant, reasonable indemnity or bond with
respect thereto, if reasonably requested by the Company.



Insufficient Authorized Shares

. If at any time while this Warrant remains outstanding the Company does not
have a sufficient number of authorized and unreserved shares of Common Stock to
satisfy its obligation to reserve for issuance upon exercise of this Warrant at
least a number of shares of Common Stock equal to (the "
Required Reserve Amount
") the number of shares of Common Stock as shall from time to time be necessary
to effect the exercise of all of this Warrant then outstanding (an "
Authorized Share Failure
"), then the Company shall, within 90 days after the occurrence of such
Authorized Share Failure take action to increase the Company's authorized and
unissued shares of Common Stock to an amount sufficient to allow the Company to
reserve the Required Reserve Amount for this Warrant then outstanding. The
Company shall not be in breach of its obligation to reserve the Required Reserve
Amount during such period so long as it is taking good faith efforts to satisfy
its obligations under this covenant.



Warrant Price

. The Warrant Price, subject to adjustment as provided in Section 10 hereof,
shall, if payment is made in cash or by certified check, be payable in lawful
money of the United States of America.



Adjustment of Warrant Exercise Price and Number of Shares

. If the Company at any time after the date of issuance of this Warrant
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Warrant Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of shares of Common
Stock obtainable upon exercise of this Warrant will be proportionately
increased. If the Company at any time after the date of issuance of this Warrant
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Warrant Price in effect immediately prior to such combination will be
proportionately increased and the number of shares of Common Stock obtainable
upon exercise of this Warrant will be proportionately decreased. Any adjustment
under this Section 10 shall become effective at the close of business on the
date the subdivision or combination becomes effective.



Replacement Warrants

. The Company agrees that after any request from time to time of the
Warrantholder and within ten (10) business days upon the Company's receipt of
this Warrant, the Company shall deliver to such holder a new Warrant in
substitution of this Warrant which is identical in all respects except that the
then Warrant Price shall be appropriately specified in the Warrant, and the
Warrant shall specify the fixed number of Warrant Shares into which this Warrant
is then exercisable. Such changes are intended not as amendments to the Warrant
but only as clarification of the adjustment in the preceding Section for
convenience purposes, and such adjustments shall not affect any provisions
concerning adjustments to the Warrant Price or number of Warrant Shares
contained herein.



Fractional Interest

. The Company shall not be required to issue fractions of Warrant Shares upon
the exercise of the Warrant. If any fraction of a Warrant Share would, except
for the provisions of this Section, be issuable upon the exercise of the Warrant
(or specified portions thereof), the Company shall round such calculation to the
nearest whole number and disregard the fraction.



Benefits

. Nothing in this Warrant shall be construed to give any person, firm or
corporation (other than the Company and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrantholder.



Notices to Warrantholder

. Upon the happening of any event requiring an adjustment of the Warrant Price,
the Company shall forthwith give written notice thereof to the Warrantholder at
the address appearing in the records of the Company, stating the adjusted
Warrant Price and the adjusted number of Warrant Shares resulting from such
event and setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. In the event of a dispute with
respect to any such calculation, the certificate of the Company's independent
certified public accountants shall be conclusive evidence of the correctness of
any computation made, absent manifest error. Failure to give such notice to the
Warrantholder or any defect therein shall not affect the legality or validity of
the subject adjustment.



Identity of Transfer Agent

. The Transfer Agent for the Common Stock is Broadridge. Forthwith upon the
appointment of any subsequent transfer agent for the Common Stock or other
shares of the Company's capital stock issuable upon the exercise of the rights
of purchase represented by the Warrant, the Company will fax to the
Warrantholder a statement setting forth the name and address of such transfer
agent.



Notices

. Any notice pursuant hereto to be given or made by the Warrantholder to or on
the Company shall be sufficiently given or made if delivered personally or by
facsimile or if sent by an internationally recognized courier, addressed as
follows:



Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Fax: (314) 678-6110

Attention: Chief Financial Officer

or such other address as the Company may specify in writing by notice to the
Warrantholder complying as to delivery with the terms of this Section 16.

Any notice pursuant hereto to be given or made by the Company to or on the
Warrantholder shall be sufficiently given or made if personally delivered, if
sent by facsimile or if sent by an internationally recognized courier service by
overnight or two-day service, to the address set forth on the books of the
Company or, as to each of the Company and the Warrantholder, at such other
address as shall be designated by such party by written notice to the other
party complying as to delivery with the terms of this Section 16.

 

All such notices, requests, demands, directions and other communications shall,
when sent by courier, be effective two (2) days after delivery to such courier
as provided and addressed as aforesaid. All faxes shall be effective upon
receipt.



Registration Rights

. The holder of this Warrant is entitled to the benefit of certain registration
rights in respect of the Warrant Shares as provided in the Purchase Agreement.





Successors

. Subject to the restrictions on transfer described in Section 21 below, all the
covenants and provisions hereof by or for the benefit of the Warrantholder shall
bind and inure to the benefit of its respective successors and assigns
hereunder.





Governing Law

. This Warrant shall be deemed to be a contract made under the laws of the State
of Delaware, without giving effect to its conflict of law principles, and for
all purposes shall be construed in accordance with the laws of said State.



Absolute Obligation to Issue Warrant Shares

. The Company's obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the holder hereof to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any person
or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
holder hereof or any other Person of any obligation to the Company or any
violation or alleged violation of law by the holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the holder hereof in connection with the issuance
of Warrant Shares. The Company will at no time close its shareholder books or
records in any manner which interferes with the timely exercise of this Warrant.



Assignment, etc.

The Warrantholder agrees that in no event will it make a transfer or disposition
of any of this Warrant or the Warrant Shares (other than pursuant to an
effective registration statement under the Securities Act), unless and until (i)
it shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
disposition and assurance that the proposed disposition is in compliance with
all applicable laws, and (ii) if reasonably requested by the Company, at the
expense of such Warrantholder or its transferee, it shall have furnished to the
Company an opinion of counsel, reasonably satisfactory to the Company, to the
effect that such transfer may be made without registration under the Securities
Act. Notwithstanding the foregoing, no formal notice or opinion of counsel shall
be required for the transfer by an Warrantholder to any of the following (each,
a "
Permitted Transferee
"): (x) any partner of a Warrantholder or to a retired partner of a
Warrantholder, who retires after the date of this Warrant, (y) the estate of any
such partner or a retired partner or for the transfer by gift, will or intestate
succession of any partner to his spouse or lineal descendants or ancestors or
(z) any entity which is a wholly-owned subsidiary of the Warrantholder or which
is under common control with the Warrantholder; provided, however, in all cases
where no legal opinion is required that the transferee shall agree in writing to
be subject to the terms of this Warrant to the same extent as if it were the
original Warrantholder hereunder.



IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first written above.

 

STEREOTAXIS, INC.

 

 

By:___________________________

Name:

Title: